Title: To George Washington from James Duane, 4 May 1780
From: Duane, James
To: Washington, George


          
            My dear General
            Philadelphia 4th May 1780
          
          We are here in anxious Suspence for the Fate of Charles Town: it is not to be wondered at when we consider the greatness of the Stake; and the Uncertainty and Importance of the Event. The Governour Council

and Magistrates have shut themselves up in the Town determined to share the Glory of preserving it, or to perish in the Attempt! We understand that this Resolution was submitted to with Reluctance by the principal Officers of the Army, and in my Opinion it is rather a display of Heroism than of deliberate Policy. The Influence of Goverment woud have been well employed, as far as we can Judge at so remote a distance, in preparing against a disaster and drawing the Internal Strength of the Country to some point for it’s Defence: On the present plan the Loss of the whole State seems to be hazarded with the Capital. We learn from a Mr Cannon who left the neighbourhood of Charles Town on the 12th and parted with General Lincoln on the 9th that the Garrison and Inhabitants were greatly elated on the Arrival of the Virginia Line; and in full expectation of Success: and it is his opinion that if the Maryland Line were near the Scene of Action Sir Henry Clinton woud be glad to raise the Siege. We have endeavourd to learn from Him the Sentiments of General Lincoln on the Fate of the Town: but it appears that he is as reserved in his Conversation as his Letters ’tho his Activity & Vigour inspire the highest Respect and Confidence. These Circumstances do not appear in any Correspondence and I conclude tho’ they are not very material you will not think them too trivial to be communicated.
          We are exerting every Means in our power to expedite the March of the Reinforcement destined for Charles Town. It is committed to the Joint Efforts of the Board of War and the Treasury and I hope every Obstacle is surmounted. I have but one wish left—that Virginia may on so decisive and interesting an Occasion be able to detach a Body of Militia which in Conjunction with the Continental Reinforcements will be sufficient to support the Communication between the Town and Country and harrass the Besiegers in their Rear—The Reluctance against the Southern Service, tho’ easy to be accounted for, is much to be deplored; and I reconcile myself to the Embarrasments which our Weakness in that Quarter Superadds to all our other Difficulties.
          In spite of the disagreeable Aspect of our money Affairs I look forward to a happy Termination of our arduous Conflict. We have not experienced half the distresses which considering the power of our Enemies, every contemplative Mind must have expected. I am in this View much engaged in another Attempt to get the Confederation accomplished which in my Opinion woud fully compensate for the temporary Loss of any City on the Continent: & it gives me great pleasure to assure your Excellency that the Delegates from Virginia are warmly disposed to give it all the Aid in their power: & I, indeed, have the fullest Expectation that our Joint Exertions will Succeed: and the future Safety and Tranquillity of the States be fixed on a permanent Basis. Without a Fœderal Alliance peace itself, Independance, and Security from

external Assaults, woud scarcely deserve the Name of a Blessing. The flame of disaffection to the British Administration has at length reached the Bosom of our Enemies. Remonstrances and Committees, always terrible to an Arbitrary Government, cannot fail of producing Embarrasment in publick Councils, or of enfeebling enfeebling the National Exertions. We have a Right to hope that they will be attended with Serious Consequences, and put an End to their Operations against these States. If Brittain unsupported by Friends or Allies, and rent asunder by domestic Jars and discontents, can continue an unjust and unpopular war against the Joint Efforts of America France and Spain, she will exhibit an Example of Obstinacy and of Vigour unparallelled in History.
          To hold a place in your Excellency’s Confidence & Friendship is an Honour which I most highly prize; & which I shall always regard as one of the most happy Circumstances of my Life: for no Man can be more entirely Attatched to you by every Tie of Affection Esteem & Gratitude than my dear General Your most Obedient & most faithful Servant
          
            Jas Duane
          
          
            P.S. Be pleased to present my most respectful Compliments to Mrs Washington & the Gentlemen of the Family. We have this moment Letters informing us that Connecticut & the Massachusetts Legislatures have chearfully adopted the new plan of Finance. The Connecticut Traders have done themselves great Honour as well as the principal Farmers. The former in an address to the Assembly declare their Readiness to receive the new Money at its Value specified for by Congress in payment for their Commodities. New York I am perswaded will Concur & their Example will probably bring All the States into the Measures.
          
        